Citation Nr: 0513140	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for severe balance 
problems due to streptomycin treatment associated with 
residuals of tuberculosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran/appellant and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 until 
December 1945, including participation in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On May 5, 2005, a videoconference 
hearing was held before the undersigned, and the veteran's 
case was advanced on the Board's docket.

At the hearing, the veteran's representative argued the 
veteran has respiratory manifestations as a residual of 
tuberculosis.  It does not appear the RO has considered this 
issue, and it is REFERRED for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim has been accomplished.

2.  The veteran has balance problems marked by constant 
dizziness and occasional staggering.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for severe 
balance problems due to streptomycin treatment associated 
with residuals of tuberculosis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.87, 
Diagnostic Code 6299-6204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  

The veteran has disagreed with the original disability rating 
assigned for this disorder.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  With an initial rating, the RO can 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

In this case, the veteran's balance problems began after 
streptomycin treatment for tuberculosis, and the condition is 
rated under diseases of the ear, peripheral vestibular 
disorders.  The current 10 percent disability rating is given 
for occasional dizziness, while a 30 percent rating is 
assigned for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  Objective findings supporting 
the diagnosis of vestibular disequilibrium are required 
before a compensable evaluation can be assigned under this 
code.  The Board notes that 30 percent is the maximum rating 
allowed for peripheral vestibular disorders.

The veteran testified before the Board in May 2005 that his 
balance problems have limited his ability to walk and have 
become increasingly severe as he has gotten older.  He also 
testified that his balance disability has caused him to fall 
many times.  The veteran's wife testified that the veteran's 
balance problem is so disabling that the veteran cannot even 
take the garbage to the garage for fear of falling.

Lay testimony is acceptable to prove symptomatology if it is 
within the purview of or may be readily recognized by lay 
persons; lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In this case, in the 
testimony before the Board, neither the veteran, nor his 
spouse, are diagnosing the veteran's balance problems or 
attributing them to the veteran's treatment for tuberculosis; 
rather, they are giving accounts of symptomatology over a 
period of time.  As such, the Board finds their accounts 
credible evidence of the veteran's increased difficulty with 
his balance at this time.

Moreover, the testimony is corroborated by the April 2003 VA 
examination.  The examiner noted that when the veteran moved 
around the office, it was obvious that he had a balance 
problem.  The examiner observed that the veteran had to walk 
very carefully and hold on to whatever was available.  
Accordingly, the examiner diagnosed the veteran with a severe 
balance problem.  The Board finds that this diagnosis 
presents objective evidence of the veteran's balance related 
disability.

The VA examiner described the veteran's balance problems as 
severe.  Although the classification of the veteran's 
disability as "severe" is not determinative, it certainly 
indicates that his condition is more disabling than that 
reflected by a 10 percent (the minimum compensable) 
disability rating.  The veteran and his wife each presented 
compelling testimony regarding the extreme limitation caused 
by the veteran's balance problems.  The evidence shows that 
the veteran cannot walk without either holding onto his wife 
or bracing himself against a wall.  This symptomatology 
reflects more than occasional dizziness; rather, the 
veteran's balance problems are persistent and pervasive, and, 
as such, align more closely with the criteria for a 30 
percent disability rating.  Accordingly, the Board finds that 
the evidence demonstrates that the veteran has constant 
balance issues with occasional staggering, and the veteran is 
therefore entitled to a 30 percent disability rating.  There 
are no other diagnostic codes potentially applicable to the 
veteran's disability.  Although this is a Fenderson situation 
where staged ratings could be assigned, the Board finds that 
it is not appropriate in this case where the evidence shows a 
consistent level of disability.

The Board has also considered whether an extraschedular 
rating could be assigned.  If an exceptional case arises 
where ratings based on the statutory schedules are found to 
be inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability, or disabilities, will be made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.; see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

In this case, the veteran has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization, and while his testimony 
shows exceptional limitation due to his balance problems, 
this is precisely the deficiency the schedule of ratings are 
intended to compensate for in this case.  As such, no extra-
schedular rating is warranted.


ORDER

Entitlement to a 30 percent disability rating for severe 
balance problems due to streptomycin treatment associated 
with residuals of tuberculosis, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


